Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F/A (Mark One) X Registration Statement Pursuant to Section 12(b) or (g) of the Securities Exchange Act of 1934. or Annual Report Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 for the Fiscal Year Ended . or Transition Report Pursuant to Section 13 OR 15(d) of the Securities Exchange Act pf 1934. For the transition period from to . Commission file number 000- Black Diamond Holdings Corporation (Exact name of Registrant as specified in its charter) (Translation of Registrant's name into English) Business Corporations Act (British Columbia) (Jurisdiction of incorporation or organization) Suite 600, 595 Hornby Street, Vancouver, BC, Canada, V6C 2E8 (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act. Title of each class Name of each exchange on which registered Securities registered or to be registered pursuant to Section 12(g) of the Act. Common Stock, without par value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. (Title of Class) Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report: 1 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes_ X _No If this report is an annual or transition report, indicate by check mark if the registrant is not required to filed reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934Yes No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) Yes X No; and (2) has been subject to such filing requirements for the past 90 days. _ Yes X No. Indicate which financial statement item the registrant elects to follow: X Item 17 Item 18. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non- accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer _ X _ If this is an annual report, indicated by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No Black Diamond Holdings Corporation Table of Contents Page No. Part I Item 1. Identity of Directors, Senior Management and Advisors 5 Item 2. Offer Statistics and Expected Timetable 5 Item 3. Key Information 5 Item 4. Information on the Company 12 Item 5. Operating and Financial Review and Prospects 17 Item 6. Directors, Senior Management and Employees 20 Item 7. Major Shareholders and Related Party Transactions 23 Item 8. Financial Information 24 Item 9. The Offer and Listing 25 Item 10. Additional Information. 26 Item 11. Quantitative and Qualitative Disclosures About Market Risk 36 Item 12. Description of Securities Other Than Equity Securities 36 Part II Item 13. Defaults, Dividend Arrearages and Delinquencies 37 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 37 Item 15 Controls and Procedures 37 Item 16 [Reserved by SEC] 37 Item 16A Audit Committee Financial Expert 37 Item 16B Code of Ethics 37 Item 16C Principal Accountant Fees and Services 37 Item 16D Exemptions from the Listing Standards for Audit Committees 37 Item 16E Purchases of Equity Securities by the Issuer and Affiliated Purchasers 37 3 Part III Item 17. Financial Statements 37 Item 18. Financial Statements 37 Item 19. Exhibits 37 Signatures 38 4 PART I Introduction . Black Diamond Holding Corporation (together with its subsidiaries, referred to as Black Diamond, Company, we, our or us), a British Columbia corporation organized in 2000, distributes adult beverages (wine and spirit products) in Canada and the United States. Historically, we have sold most of our products, as a distributor, in Canada (British Columbia and Alberta), and a small amount has been sold in New York. We are now implementing a business plan to produce and market our private label of Liberty Valley tm wine products in the United States. Item 1. Identity of Directors, Senior Management and Advisors . The president of the Company is Bradley J. Moynes, Suite 600, 595 Hornby Street, Vancouver, BC, Canada, V6C 2E8; and the chief financial officer of the Company is Brian Cameron, 12538 - 52A Avenue, Surrey, British Columbia, V3X 3K3. See Item 6 for further information. The Companys audit firm is Watson Dauphinee & Masuch, Suite 420, 1501 West Broadway, Vancouver, British Columbia V6J 4Z6. For further information, see Item 16C and the financial statements under Item 8. Item 2. Offer Statistics and Expected Timetable . Not applicable. Item 3. Key Information . A. Selected Financial Data . The following selected information should be read in conjunction with the Companys financial statements, and notes, filed with this Form 20-F. This information, and all other financial information in this Form 20-F, is stated in Canadian dollars unless otherwise noted. The financial information is presented on the basis of generally accepted accounting principles in Canada. With respect to the Companys financial statements, there are no material differences from applying these principles compared to applying United States generally accepted accounting principles. Please see note 15. Selected Consolidated Financial and Operating Data. Period Ended Year Ended December 31, Operating Data 30 June 2006 Sales 3,684 $ 124,847 $ 291,091 $ 204,661 $ 65,359 $ 30,163 Gross profit, net cost of sales 2,645 36,176 123,516 50,352 22,185 5,149 Net loss for the period (182,569) (273,567) (118,432) (148,391) (186,428) (223,494) (Loss) per common share  basic & diluted (0.02) (0.03) (0.01) (0.02) (0.02) (0.03) Number of shares outstanding 12,377,223 10,735,447 9,168,780 9,168,780 9,228,500 7,577,500 Period Ended Dec 31 Dec 31 Dec 31 Dec 31 Dec 31 Balance Sheet Data 30 June 2006 Current Assets 70,061 53,033 188,568 160,730 27,348 44,185 Current Liabilities 140,894 194,375 212,894 183,071 121,874 178,754 Total assets 72,311 55,517 190,465 207,184 56,754 107,817 Share Capital 852,042 599,198 369,170 369,170 344,802 152,557 Accumulated Shareholders deficit (1,132,881) (950,312) (676,745) (558,313) (409,922) (223,494) Dividends per common share 0 0 0 0 0 5 Exchange Rates. The Companys financial statements are stated in Canadian dollars. The Company realized gains on foreign exchange of $ 6,817 and $27,931 for the years ended 2005 and 2004 respectively, and a loss of $(14,163) for the year ended December 31, 2003. For the six months ended June 30, 2006 and 2005, the Company realized a loss of $(2,731) and a gain of $854 respectively. These gains, and the loss, were due to currency swings between the Canadian and United States dollar. In this Form 20-F
